 
Exhibit 10.2
CONTINUING GUARANTY
 
(1) FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the undersigned (hereinafter called “Guarantor”) unconditionally
guarantees and promises to pay to Compass Bank d/b/a Commercial Billing Service
(hereinafter called “Bank”) or order in lawful money of the United States, any
and all Indebtedness of NDS Nutrition Products, Inc., a Florida corporation and
iSatori, Inc., a Delaware corporation (jointly and severally, hereinafter called
“Seller”, whether one or more), to Bank. The word “Indebtedness” is used herein
in its most comprehensive sense and includes (i) all indebtedness and recourse
obligations of Seller to Bank, (ii) charges, fees and expenses assessed by Bank
against the account of the Seller or otherwise properly charged by Bank to
Seller, and (iii) any and all other obligations and liabilities of Seller (or
any of them, if more than one) to Bank, and, as to (i)-(iii) above, heretofore,
now, or hereafter existing, made, incurred or created, whether voluntary or
involuntary and arising under, pursuant to or in connection with a factoring
facility, as evidenced by a Merchant Agreement between Seller to Bank dated as
of the ___ day of _______________, 2017, and whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, and not
limited to, but including principal, interest, cost of collection, attorney's
fees and all other lawful charges, and whether Seller may be liable individually
or jointly with others, or whether recovery upon such Indebtedness may be or
hereafter become barred by any statute of limitations, or whether such
Indebtedness may be now or hereafter become otherwise unenforceable. The word
“Indebtedness” also shall include (a) all interest, (b) all charges, fees and
expenses assessed by Bank (or any affiliate of Bank, as applicable) against the
account of the Seller or otherwise properly charged by Bank (or such affiliate)
to Seller, and (c) all other obligations incurred by the Seller, and, as to
(a)-(c) above, arising under any agreement between Seller and Bank or any
affiliate of Bank, whether now existing or hereafter entered into, which
provides for an interest rate currency, equity, credit or commodity swap, cap,
floor or collar, spot or foreign currency exchange transaction, cross currency
rate swap, currency option, any combination of, or option with respect to, any
of the foregoing or similar transactions, for the purpose of hedging the
Seller’s exposure to fluctuations in interest rates, exchange rates, currency,
stock, portfolio or loan valuations or commodity prices, excluding, however, any
Excluded Swap Obligation (as defined below). This Guaranty is a guarantee of the
Indebtedness, and not just a guarantee of the obligations of the Seller
thereunder.
 
As used in this Guaranty, (i) the term “Documents” shall mean all documents
given to evidence or secure, or otherwise executed in connection with, the
Indebtedness or any portion thereof, and (ii) the term “Excluded Swap
Obligation” shall mean any Swap Obligation (as hereinafter defined) if, and to
the extent that, all or a portion of the guarantee by Guarantor of, or the grant
by Guarantor of a security interest to secure, such Swap Obligation (or
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
of the guarantee of Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation; (iii) the term "Swap Obligation"
shall mean any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act; and (iv) the term "Commodity Exchange Act" shall
mean the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to
time.
 
(2) The liability of Guarantor shall be unlimited and shall cover all
Indebtedness of Seller (or any or all of them if more than one) to Bank. This is
a continuing guaranty relating to any Indebtedness, including Indebtedness
arising under successive transactions which shall either continue or modify
Indebtedness or from time to time renew or modify Indebtedness after such
Indebtedness has been satisfied. Guarantor agrees that the Indebtedness extends
to and includes any and all liability for environmental indemnities contained in
the Documents. Notwithstanding any other provision of this Guaranty, the
provisions of this paragraph shall automatically expire and be of no further
force and effect if, as and when (i) the Indebtedness has been paid in full and
the Bank has no obligation or discretionary right to make further advances under
the Documents, (ii) such payments have become final and are not subject to being
voided or refunded under the United States bankruptcy code or other applicable
law, and (iii) such satisfaction of Indebtedness did not result from or was not
related to the Bank accepting or acquiring title to any real property (the
“Property”) covered by the environmental indemnities referenced above, whether
by foreclosure, deed in lieu of foreclosure, or otherwise. The Guarantor agrees
that, unless the provisions of this paragraph shall automatically expire
pursuant to the provisions of the preceding sentence, the Guarantor's guaranty
of the Indebtedness with respect to the matters set forth in this paragraph
shall survive indefinitely, and shall not be extinguished by the payment of the
Indebtedness, the exercise of any right or remedy under any of the Documents
including, but not limited to, foreclosure or the taking of a deed in lieu of
foreclosure, or any subsequent sale or transfer of such Property.
 
 
-1-

 
 
This Guaranty may not be revoked with respect to (i) any outstanding
Indebtedness, or (ii) any advances, credit extensions or payments made under any
commitment, credit arrangement or other agreement relating to any Indebtedness
which permits, provides for or obligates Bank to make advances, extensions of
credit or payments on behalf of others, including without limitation any
construction loan, line of credit, letter of credit, or advances or payments for
protection of collateral. With respect to other obligations, this Guaranty shall
remain in effect until Bank's written acknowledgment of Bank's receipt of a
written notice of revocation by Guarantor which revocation does not attempt to
revoke liability for any of the liabilities described in the first sentence of
this paragraph. Any revocation which attempts to revoke Guarantor’s liability
for any of the liabilities described in the first sentence of this paragraph
shall be void and of no force or effect, whether or not received, acknowledged
or accepted by Bank unless Bank executes a separate written termination of this
Guaranty.. Notwithstanding anything to the contrary contained or implied herein
or in any other document, this Guaranty may not be revoked or terminated, other
than with the prior written consent of the Bank, except upon strict compliance
with the conditions and requirements heretofore set forth in this Section (2) .
In the event any sums or other things of value that are paid or transferred to
or otherwise received by the Bank are rescinded, recovered, required to be
returned, set aside, rendered void or otherwise adversely affected in any legal
proceeding or for any cause whatsoever, including under any law, rule or
regulation relative to bankruptcy, insolvency, fraudulent transfers or other
relief of debtors, then this Guaranty shall continue to be effective or shall be
revived and reinstated, as necessary in order to give full effect to the
Guarantor’s liability hereunder, to the same extent as if such payment, transfer
and/or receipt had never occurred. This Guaranty shall not release, modify,
revoke or terminate any other guaranty heretofore or hereafter executed by any
other guarantor of any or all of the Indebtedness (individually and
collectively, “Other Guarantors”). No other guaranty heretofore or hereafter
executed by any Other Guarantors shall release, modify, revoke or terminate this
Guaranty. This Guaranty shall not release, modify, revoke or terminate any other
guaranty heretofore or hereafter executed by the Guarantor unless this Guaranty
specifically references such other guaranty and the release, modification,
revocation or termination thereof and the same is accepted by Bank in writing.
No other guaranty heretofore or hereafter executed by the Guarantor shall
release, modify, revoke or terminate this Guaranty unless such guaranty
specifically references this Guaranty and the release, modification, revocation
or termination thereof and the same is accepted by Bank in writing.
 
(3) The obligations of Guarantor hereunder are independent of the obligations of
Seller and of any Other Guarantors. A separate action or actions may be brought
and prosecuted against the Guarantor whether action is brought against Seller or
any Other Guarantors or whether the Seller or any Other Guarantors are joined in
any such action or actions.
 
(4) It is the intent hereof that this obligation of Guarantor shall be and
remain unaffected, (a) by the existence or non-existence, validity or
invalidity, of any pledge, assignment or conveyance given as security; or (b) by
any understanding or agreement that any other person, firm or corporation was or
is to execute this or any other guaranty, any of the notes evidencing the
Indebtedness, or any part thereof, or any other document or instrument or was or
is to provide collateral for any Indebtedness; or (c) by resort on the part of
Bank, or failure of Bank to resort, to any other security or remedy for the
collection of said Indebtedness; or (d) by the death, bankruptcy, insolvency,
dissolution or incapacitation of any of the Guarantor, Other Guarantors, Seller
or any other person, and in case of any such death or bankruptcy, the failure of
Bank to file a claim against the deceased Guarantor's estate or against such
bankrupt’s estate, or the failure of Bank otherwise to seek remedies as a
consequence of such events.
 
(5) Guarantor authorizes Bank, without notice or demand and without affecting
Guarantor's liability hereunder, from time to time to (a) renew, compromise,
extend, accelerate, restate, consolidate, replace, refinance or otherwise change
the time for payment of, or otherwise change the terms of, the Indebtedness or
any part thereof, including increasing or decreasing the rate of interest
thereof; (b) take and hold security for the payment of this Guaranty or any of
the Indebtedness and/or exchange, modify, enforce, waive and release any such
security; (c) apply such security and direct the order or manner of sale thereof
as Bank in its discretion may determine; and/or (d) release or substitute the
Seller, any of the Other Guarantors and any other obligors or endorsers of all
or any part of the Indebtedness.
 
 
 
-2-

 
 
(6) Guarantor waives any right to require Bank (a) to proceed against the Seller
or Other Guarantors; (b) to protect, preserve, proceed against or exhaust any
security held from Seller; or (c) to pursue any other remedy in Bank's power
whatsoever. Guarantor waives any defense arising by reason of any disability or
other defense of the Seller, Guarantor, or Other Guarantors (including any
defense based on or arising out of the unenforceability of any part of the
Indebtedness for any cause whatsoever), or by reason of the cessation from any
cause whatsoever of the liability of the Seller, Guarantor or Other Guarantors.
Until all Indebtedness shall have been paid in full, Guarantor shall not have
any rights of subrogation, reimbursement, contribution or indemnity or any right
of recourse to any assets or properties of the Seller or any of the Other
Guarantors, and Guarantor waives (i) all such rights, if any, of subrogation,
reimbursement, contribution, indemnity and recourse, (ii) any right to enforce
any remedy which Bank now has or may hereafter have against the Seller or any
Other Guarantor, and (iii) any benefit of, and any right of recourse to or to
participate in any security now or hereafter held by Bank or otherwise
constituting collateral for any Indebtedness. Guarantor waives all presentments,
demands for performance, notices of nonperformance, notice of acceleration,
notice of intent to accelerate, protests, notices of protest, notices of
dishonor, and notices of acceptance of this Guaranty and of the existence,
creation, or incurrence of new or additional Indebtedness, and waives any rights
of defenses based, in whole or in part, upon an offset by Guarantor, Seller or
Other Guarantors against any obligation or Indebtedness now or hereafter owed to
the Seller, Guarantor or Other Guarantors (including to Guarantor by Seller).
Guarantor waives the benefit of any statute of limitations or other defenses
affecting Seller's liability for the Indebtedness or the enforcement thereof or
such Guarantor's liability hereunder or the enforcement thereof, and Guarantor
further agrees that any payment by Seller or other circumstances that operate to
toll any statute of limitations as to the Seller shall operate to toll the
statute of limitations as to Guarantor. Guarantor waives any rights to exemption
under the constitution of the State of Alabama or any other state as to any
Indebtedness or obligation created hereunder.
 
(7) In addition to all liens upon, and rights of setoff against, moneys,
securities or other property of the Guarantor given to Bank by law, Bank shall
have and hereby is granted a lien upon, security interest in and a right of
setoff against all moneys, securities and other property of the Guarantor now or
hereafter in the possession of or on deposit with Bank, whether held in a
general or special account or deposit, or for safekeeping or otherwise; and
every such lien, security interest and right of setoff may be exercised without
demand upon or notice to Guarantor or any Other Guarantor. No lien, security
interest or right of setoff shall be deemed to have been waived by any act or
conduct on the part of Bank, or by any failure to exercise such right of setoff
or to enforce such lien or security interest, or by any delay in so doing, and
every right of setoff and lien shall continue in full force and effect until
such right of setoff or lien specifically is waived or released in a written
instrument executed by Bank.
 
(8) Any indebtedness of Seller to Guarantor, whether now existing, hereafter
arising, secured or unsecured, and if secured, the security for same, hereby is
subordinated to the Indebtedness; and such subordinated indebtedness, if Bank so
requests, shall be collected, enforced and received by Guarantor as trustee for
Bank and be paid over to Bank on account of the Indebtedness but without
reducing or affecting in any manner the liability of any Guarantor under this
Guaranty.
 
(9) Where the Guarantor or Seller is a corporation, partnership, joint venture,
trust, limited liability company, business organization or enterprise, it shall
not be necessary for Bank to inquire into the power or authority of Seller or
Guarantor or the officers, directors, partners, trustees or agents or purporting
to act on their behalf.
 
(10) Guarantor shall pay attorney's fees and all other costs and expenses which
are incurred by Bank in the enforcement of this Guaranty.
 
 
 
-3-

 
 
(11) No right, privilege, remedy or power of Bank hereunder shall be deemed to
have been waived by any act or conduct or failure or delay to act on the part of
the Bank or any of its agents, employees or representatives; and the terms and
provisions hereof may not be waived, altered, modified, or amended except in
writing duly signed by a duly authorized officer of the Bank. In the event that
Bank shall waive in writing any provision or requirement hereunder, such waiver
shall be effective only for the specific purposes, circumstances and duration
stated in said waiver. Bank may without notice assign this Guaranty in whole or
in part and each reference herein to Bank shall be deemed to include its
successors and assigns. The provisions of this Guaranty are binding upon the
Guarantor and the heirs, distributees, executors, administrators, legal
representatives, personal representatives, successors and assigns thereof and
shall inure to the benefit of the Bank and each of its successors and assigns.
THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTOR AND BANK HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ALABAMA. Guarantor acknowledges that any cause of action arising under this
Guaranty will be a cause of action arising from an Alabama transaction and that
the Indebtedness is owing to a banking organization under Alabama law or that
has its principal place of business in Alabama, that it is foreseeable that this
Guaranty and the performance hereof have and will have significant effects in
the State of Alabama, and that Guarantor's execution of this Guaranty will
subject Guarantor to judicial jurisdiction in the State of Alabama. If any of
the provisions of this Guaranty or the application thereof to any person or
circumstance shall, to any extent, be invalid or unenforceable, the remainder of
the provisions of this Guaranty, or the application of such provision or
provisions to persons or circumstances other than those as to whom or which it
is held invalid or unenforceable, shall not be affected thereby, and every
provision of this Guaranty shall be valid and enforceable to the fullest extent
permitted by law. Except as expressly set forth in this Guaranty, this Guaranty
is the entire agreement of the Guarantor and the Bank with respect to the
guarantee of the Indebtedness by the Guarantor and no representation,
understanding, promise or condition concerning the subject matter hereof shall
be binding upon the Bank unless expressed herein. Any notice by Guarantor to
Bank shall be effective only upon the actual receipt thereof by the General
Counsel of Bank at Bank’s office in Decatur, Alabama.
 
(12) Guarantor hereby irrevocably submits to the exclusive jurisdiction of the
State of Alabama and the United States District Court located in Birmingham,
Alabama, and waives any objection it might have to the laying of venue of any
suit, action or proceedings related to this Guaranty (“Proceedings”) brought in
any such court, waives any claim that such Proceedings have been brought in an
inconvenient forum, and waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over Guarantor.
 
(13) BANK AND GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS GUARANTY, THE LOAN, ANY MORTGAGE, ALL OTHER DOCUMENTS GIVEN
TO EVIDENCE OR SECURE THE LOAN, OR ANY COURSE OF CONDUCT, COURSE OF DEALING OR
STATEMENTS RELATED THERETO (WHETHER VERBAL OR WRITTEN).
 
(14) This Guaranty is given under the seal of all parties hereto, and it is
intended that this Guaranty is and shall constitute and have the effect of a
sealed instrument according to law.
 
 
[Remainder of page intentionally blank]
[Signature page follows]
 
 
 
-4-

 

 
IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty
effective the ______ day of _________________________, 2017.
 
 
 
Address:  
GUARANTOR:
 
FITLIFE BRANDS, INC.,
a Nevada corporation
 
 
By: 

Its: 

Date Signed:  



 
 
 
STATE OF      
 
COUNTY OF      
 
I,________________, a notary public in and for said county in said state, hereby
certify that ________________ , whose name as ________________ of FitLife
Brands, Inc., a Nevada corporation, is signed to the foregoing instrument and
who is known to me, acknowledged before me on this day that, being informed of
the contents of such instrument, he, as such   and with full authority, executed
the same voluntarily for and as the act of said corporation.
 
Given under my hand and official seal this  day of    , 2017.
 

                                                        
________________________________
                                                         Notary Public

[Notorial Seal]                                 My Commission Expires:
_________________________

 

 
 
-5-
